I. C. A., sec. 43-904, being a part of the Workmen's Compensation Law, contains the following:
"None of the provisions of this act shall apply to: . . . .
"3. Casual employment; . . . ."
As pointed out in the foregoing opinion, the word "casual," as used in the statute applies to the employment and not to *Page 159 
the employee. Undoubtedly the exclusion of "casual employment" has been provided for because the employer could not foresee the necessity for it at the time of contracting for his industrial accident insurance and, therefore, could not be expected to protect his employee, engaged in such employment, by insurance, from the hazards thereof.
It seems to me, Dillard v. Jones, 58 Idaho 273,72 P.2d 705, should be controlling in this case. In that case the employer was a real estate broker who, as a part of his real estate business, purchased a house and repaired it in order to make it available for rent or for sale. One of his employees, a carpenter, engaged in repairing the house, fell and was injured. In that case we said:
"The record discloses appellant made his living by being a real estate broker or agent and he says it was in connection with this business and in order to sell or rent the property that he did the remodeling. As to him therefore the employment was not casual because, so far as the record shows, it was a regular and customary thing for him to do."
In this case appellant, Cramer, was engaged in the law practice. It was necessary that janitor work be done, including window washing, in order for him to carry on his profession in his office. Window washing was no less necessary than any other part of the janitor service. Mr. Cramer's rental contract placed the duty on him to provide the janitor service. The fact that he split this service up and employed one person, or persons, to do certain parts of it, and others to clean the windows does not render the window cleaning any less an indispensable part of the business he was engaged in for profit. As said in Flynn v. Carson, 42 Idaho 141, 151,243 P. 818, 821, "It 'therefore belongs to the category of things to be expected and provided for.' "
In this case, when the employer contracted for his industrial accident insurance he knew it would be necessary for him to have janitor service, including the cleaning of his office windows. The employment was not casual; was a part of the business in which he was engaged for profit, and injury sustained by accident, arising out of and in the course of it, should be held to be compensable. *Page 160